Title: Thomas Jefferson to John Sen Trescot, 20 October 1813
From: Jefferson, Thomas
To: Trescot, John Sen


          Sir Monticello Oct. 20. 13.
          Your letter of Sep. 7. is just recieved, informing me that the society, heretofore called Antiquarian, had extended it’s views, and changed it’s name to that of the Literary & Philosophical society of South Carolina, and had named me one of it’s honorary members. I am very sensible of the honor done me by this nomination, and beg
			 leave thro’ you to return my thanks to the society. my distance from the
			 institution, as well as my time of life will, I fear, render me but an unprofitable member to the society: but I pray you to assure them that I shall with willingness and zeal avail myself of any
			 occasion which may offer of rendering them service. to yourself permit me to offer the assurance of my high respect and consideration.
          Th:
            Jefferson
        